Citation Nr: 0639907	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right (major) shoulder disorder.

2.  Entitlement to service connection for a heart disorder 
(claimed as 
Wolff-Parkinson-White (WPW) Syndrome and mitral valve 
prolapse).




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from October 1990 to October 
1994 and from October 2001 to September 2002.  He also was a 
member of the U.S. Army Reserves from September 2002 to March 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The January 2004 rating decision at issue also granted 
service connection for a skin disorder - tinea cruris - and 
assigned an initial rating of 10 percent, which the veteran 
also initiated an appeal concerning by filing a timely notice 
of disagreement (NOD) in August 2004.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (discussing situations when 
the veteran timely appeals the rating initially assigned for 
a disability following the grant of service connection for 
it).  The December 2004 statement of the case (SOC) addressed 
all three of his claims, but his January 2005 substantive 
appeal (VA Form 9), in response, only addressed two of his 
claims - those pertaining to his right shoulder and heart 
conditions.  So they are the only claims before the Board.  
See 38 C.F.R. § 20.200 (2006).

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran has pain and limitation of motion in his 
right shoulder as a residual of the injury (labrum tear) 
sustained in service.  But there is no evidence of premature 
fatigue, weakness, lack of endurance, incoordination, or 
ankylosis.

3.  According to the available medical and other evidence, it 
is just as likely as not the veteran's heart disorder first 
manifested during service.

CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating higher 
than 10 percent for the right (major) shoulder disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-
5024 (2006).

2.  Resolving all reasonable doubt in the veteran's favor, a 
heart disorder, inclusive of WPW Syndrome and mitral valve 
prolapse, was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


When possible, the notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA's notice requirements may 
be satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, in September 2003 and July 2006 letters, 
respectfully, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection and for a downstream higher 
initial rating (of a just service-connected disability).  The 
letters also apprised him of what information and evidence he 
needed to submit, what information and evidence would be 
obtained for him by VA, and the need for him to advise VA of 
and to submit any further evidence relevant to his claims.  
While the September 2003 letter reflects that an attachment 
for "What The Evidence Must Show" was enclosed with the 
letter, the claims file does not contain a copy of that 
attachment.  Thus, the Board has no evidentiary basis on 
which to find that the veteran received that attachment.  
Nonetheless, the more recent July 2006 letter addressed all 
aspects of the veteran's claims - including insofar as 
informing him how disability ratings and effective dates are 
determined and the evidence impacting those determinations.  
So he has received the requisite Dingess notice.

The RO did not review or readjudicate the claims after 
issuing that July 2006 letter, but the veteran did not 
respond to that July 2006 letter or even to the preceding 
May 2006 supplemental statement of the case (SSOC).  So there 
was no additional evidence to discuss, that is, different 
from that already considered.  It should also be borne in 
mind that, after receipt of each letter, the veteran had an 
opportunity to submit additional evidence or request that it 
be obtained.  But he did not.  Also keep in mind the Board is 
granting one of his claims, for service connection for the 
heart condition, so any possible VCAA notice inadequacies - 
at least concerning this specific claim, are ultimately 
inconsequential and, therefore, at most harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and records of the private care 
providers he identified.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against his claim for a higher initial 
rating for the right shoulder disorder and allows the service 
connection claim concerning his heart condition, any concerns 
about the downstream disability rating and effective date 
elements of his claims are rendered moot.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Higher Initial Disability Rating for the Right Shoulder 
Disorder

Historically, the service medical records reflect that the 
veteran injured his right shoulder in 2002, shortly before 
separating from service.  The extent of his injury was not 
determined until after his separation from active service and 
his entrance onto reserve status - when doctors discovered 
he had sustained a labrum tear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. §§ 4.45 and 4.59.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's right shoulder disorder.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. at 126.

A November 2002 MRI examination report shows the rotator cuff 
tendons and long biceps tendon appeared intact.  Also shown 
was a vertically oriented partial tear and/or fraying of the 
posterosuperior glenoid labrum.  There was no indication the 
tear had extended through the biceps labral junction, and the 
joint capsule appeared intact.  The diagnosis was partial 
tear of the posterosuperior glenoid labrum.

The September 2003 VA fee-basis examination report confirms 
the veteran is right handed, and that he reported pain and 
limited mobility in his right shoulder.  He also related that 
he had flare-ups four times a week which lasted about five 
minutes and limited his ability to perform.  He had taken 
Motrin and undergone physical therapy.  He worked as an 
analyst and had not lost any time from work.
The examiner observed the shoulder to be normal.  Physical 
examination revealed range of motion on flexion was limited 
to 0 to 150 degrees secondary to pain.  Abduction was 0 to 
180 degrees and without pain, and external and internal 
rotation were 0 to 90 degrees, both without pain.  The 
examiner specifically indicated the veteran's decreased range 
of motion was secondary to pain and not fatigue, weakness, 
lack of endurance, or incoordination.  Neurological 
examination was within normal limits.



Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  Here, the veteran's service medical records 
and, as mentioned, the report of his September 2003 VA fee-
basis examination confirm he is right handed, which means 
that his right shoulder is the dominant shoulder.

The January 2004 rating decision at issue assigned a 10 
percent rating under hyphenated Diagnostic Code 5299-5024 for 
tenosynovitis.  See 38 C.F.R. § 4.20; see also 38 C.F.R. 
§ 4.27 (A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation).  Diagnostic 
Code 5024 requires that tenosynovitis be rated on the basis 
of limitation of motion of the affected part as degenerative 
arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable 
(i.e., 0 percent) under the appropriate diagnostic codes, 
an evaluation of 10 percent is applied for each major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion. 38 
C.F.R. § 4.71a, Code 5003.

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Where compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  A 20 percent evaluation is warranted when motion 
is possible only to the shoulder level.  Limitation of motion 
to midway between the side and shoulder level warrants a 
30 percent evaluation.  A 40 percent evaluation requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. § 
4.71a.

The normal range of motion of the shoulder is forward 
elevation (flexion) of 0 to 180 degrees; abduction of 0 to 
180 degrees, external rotation of 0 to 90 degrees and 
internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71a, 
Plate I.  

The objective clinical findings indicate the veteran's right 
shoulder disorder is 
10-percent disabling, so appropriately compensated.  
38 C.F.R. §§ 4.3, 4.7.

Private treatment records of Eric J. Guido, M.D., P.C., from 
February 2003 reflect that the veteran related that he 
experienced restricted shoulder mobility with associated 
catching symptoms, but without any episodes of subluxation or 
instability.  Physical examination revealed no obvious 
swelling or ecchymosis or tenderness of the acromioclavicular 
joint or sternoclavicular articulation.  There was slight 
tenderness to palpation posteriorily and anteriorly without 
any lateral discomfort.  There was no significant anterior, 
posterior, or inferior instability with provocative testing.  
Range of motion on forward flexion was limited to 140 degrees 
and abduction was limited to 125 degrees.  External rotation 
was limited to 65 degrees, and internal rotation behind the 
back was limited to the T-12 level.  Strength testing 
revealed 4+/5 strength of internal and external rotators, 
as well as supraspinatus and abductors when isolated.  
Abduction and rotation produced some discomfort, and there 
was a positive biceps tension test noted.  


Otherwise, distal neurovascular examination was intact to 
testing.  X-ray showed no abnormality.  Dr. Guido rendered 
diagnoses of injury of the posterior superior labrum, 
possible type 2 lesion of the right shoulder, possible 
thickness rotator cuff tendon injury of the right shoulder, 
and secondary adhesive capsulitis.

Dr. Guido's general letter of February 2003 reflected that he 
was treating the veteran for right shoulder tendonitis and 
frozen shoulder, as well as a tear of the labrum.  He 
recommended a conservative regimen of treatment.  The veteran 
underwent a regimen of physical therapy from late-April to 
mid-May 2003.  The last entry of the therapy records reflect 
that the right shoulder manifested popping, but no pain, and 
the veteran was given a home exercise program.

The Board notes that, while Dr. Guido used the term, "frozen 
shoulder," none of his clinical findings included ankylosis, 
which VA rating criteria define as the scapula and humerus 
moving as one piece.  See also Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
both indicating that ankylosis is complete immobility of the 
joint in a fixed position - either favorable or unfavorable.  
These criteria further provide for unfavorable abduction 
limited to 25 degrees, intermediate between unfavorable and 
favorable abduction, and favorable abduction to 60 degrees, 
where one can reach one's mouth and head.  See Diagnostic 
Code 5200.

The VA fee-basis examiner also did not find any objective 
clinical indications of ankylosis.  The veteran had 
limitation of motion (from the extent of his pain) in certain 
directions such as forward flexion, i.e., elevation, but his 
range of motion was not entirely compromised.  Indeed, even 
in the direction it was limited, he still retained a 
substantial measure, and he had normal range of motion in the 
other directions - and without pain.  Merely having 
limitation of motion in the shoulder is not tantamount to 
having ankylosis.

Thus, notwithstanding the use of the term, "frozen 
shoulder," the medical findings of Dr. Guido and the VA fee-
basis examiner reflect that the veteran's right shoulder did 
manifest the ability to move through the range of motion, 
albeit to a limited degree.  Further, Dr. G's findings of 
forward flexion of 0 to 140 degrees and abduction of 0 to 125 
degrees far exceed the requirements for a higher rating 
under Diagnostic Code 5201.  That is to say, the veteran's 
range of motion was not limited to midway between his side 
and shoulder level or even to shoulder level, regardless of 
how one may interpret the Diagnostic Code 5201 criteria.  
Id.; see, too, Mariano v. Principi, 17 Vet. App. 305, 317-18 
(2003).

The Board further notes that the veteran's range of motion 
findings were markedly better at the VA examination.  Forward 
flexion was 0 to 150 degrees, 10 degrees better than in 
February 2003, and 30 degrees less than normal.  Abduction of 
0 to 180 degrees and external and internal rotation of 0 to 
90 degrees were all normal.  See 38 C.F.R. § 4.71a, Plate I.  
So these findings also do not provide a basis for assigning a 
higher rating under Diagnostic Code 5201.

In his August 2004 NOD, the veteran cited the "frozen 
shoulder" diagnosis and his found physically unfit for 
further reserve service - as evidenced by him being placed 
on a permanent profile, as justifications for increasing his 
disability rating.  The reserve records show the veteran was 
placed on a temporary profile after he initially injured his 
right shoulder.  The profile exempted him from certain 
physical training movements, such as push-ups and placing his 
hands behind his head.  In March 2004, he was placed on 
permanent profile but not due solely to his right shoulder 
disorder.  Rather, the document reflects that he was placed 
on permanent profile also due to a chronic back disorder and 
because of the diagnoses related to his heart.  The medical 
board did refer to Dr. Guido's diagnosis, including his 
description of "frozen shoulder" as one of the bases for 
finding the veteran physically unfit for continued reserve 
duty.  But even so, the veteran should be advised that the 
profile which he uses as a basis for claiming entitlement to 
a higher rating relates solely to the readiness and 
operational needs of the Army Reserves, and those needs do 
not necessarily correlate to one's functionality in a 
civilian work environment.  As explained, VA's rating 
criteria are designed to address, as nearly as possible, the 
impact on one's earning capacity in civilian occupations.  
See 38 C.F.R. § 4.1.  The VA fee-basis examination report 
indicates the veteran acknowledged he had not missed any days 
from work due to his right shoulder disability, even though 
he had limitation during flare-ups.

In September 2004, the RO received a copy of the veteran's 
reserve unit letter which informed him that he was being 
referred to a medical evaluation board.  After receiving that 
letter, a December 2004 deferred rating decision indicates 
another joints examination would be requested.

The claims file contains a file copy of a February 2005 
letter informing the veteran that his examination was 
scheduled for one week after the date of the letter, 
and there is no evidence of the letter having been returned 
as undeliverable.  Perhaps that examination would have 
revealed findings more favorable to an increased rating, but 
the veteran failed to report for the examination.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b)(1).  Thus, in light of the evidence of record and 
discussion set forth above, the Board finds that the 
preponderance of the evidence is against an initial rating 
higher than 10 percent for the veteran's right shoulder 
disorder.  It has more nearly approximated a 10 percent 
rating throughout the entire appeal period, so his rating 
cannot be "staged" either under Fenderson.  See, too,  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5201

Unfortunately, there are no other potentially applicable 
diagnostic codes that could provide an alternative basis for 
increasing the veteran's rating.  He does not have any of the 
type symptomatology contemplated by Diagnostic Code 5202, 
such as other impairment of the humerus, or by Code 5203, 
such as impairment of the clavicle or scapula.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor, and his claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



Service Connection for a Heart Condition

Service connection may be established for disability 
resulting from a disease or an injury incurred or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety days or more during a period of war, 
or during peacetime after December 31, 1946, and a heart 
disorder becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).



The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  That is to say, 
the veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990); see also Almany v. Brown, 
9 Vet. App. 518, 519 (1996).

During the veteran's active service, in January 2002, he 
presented at the emergency room with complaints of chest 
pain.  He related that he had climbed two flights of stairs 
when he felt a tightness in his mid-chest, without radiation, 
which resolved in 15 to 20 minutes.  He reported no shortness 
of breath or pain at the emergency room.  The evaluating 
physician noted the veteran had a history of chest pain on 
exertion which resolved with rest.  A family history of his 
father having had a heart attack at a young age was also 
noted.

The report of an undated consultation reflects that an EKG 
was clinically negative, but non-diagnostic electrically.  
The veteran was to be referred for a graded exercise stress 
test.  He was released to follow up in the cardiology clinic.  
The service medical records reflect no further entries until 
his examination for separation from active service.

The veteran's June 2000 report of medical history includes 
mention of shortness of breath.  The examiner noted the 
veteran had been evaluated at Brooks Army Medical Center, in 
Texas, where he underwent an EKG, stress test, and a nuclear 
medical test, and he cleared all.  The comments section of a 
June 2002 Army form reflects the veteran had a normal graded 
exercise test, and that his chest pain was assessed as non-
cardiac.  The June 2002 report of medical examination for 
separation reflects that the veteran's heart was assessed as 
normal.  His blood pressure reading was 113/87.  He was 
deemed physically fit for separation from active service, 
which occurred in September 2002.

Private records of W.G. Franklin, M.D., reflect that in 
February 2003 the veteran presented or was referred to him 
for cardiac symptoms.  Dr. Franklin's treatment notes do not 
specify why the veteran saw or was referred to him.  His 
initial screening indicates the veteran related his prior 
episode of chest pain, shortness of breath, and irregular 
heart beat one year earlier - referring to the events that 
had occurred while he was still in the military.  Dr. 
Franklin noted the negative results of the diagnostic tests 
the veteran had undergone during service.  His review of the 
veteran's systems disclosed no positive heart-related 
pathology.  The EKG conducted the same day showed nonspecific 
ST and T-wave changes.  After reviewing the veteran's history 
and EKG results, Dr. Franklin noted an initial impression of 
chest pain on exertion one-year earlier and mitral valve 
prolapse, and he recommended further diagnostic tests.

A February 2003 echocardiogram report shows a follow-up 
examination two days later detected irregular heartbeats and 
trace aortic regurgitation.  The recommendation was a 
prophylaxis for shortness of breath on exertion.  A limited 
thoracic CT scan of the veteran's heart revealed no 
pathology.  A March 2003 graded exercise test and the stress 
echocardiograph report also were negative.  A handwritten 
notation over Dr. Franklin's signature, however, mentions 
"short PR interval intermittently, with delta wave and 
episode of supraventricular tachycardia, post-exercise:  
[consistent with WPW] Syndrome."

In a late March 2003 treatment note, Dr. Franklin indicated 
the veteran had not experienced any recent chest pains.  In 
light of the test results alluded to above, he noted the 
veteran would be provided a handout on mitral valve prolapse; 
he was to discontinue consuming caffeine, and a Holter 
Monitor was recommended.  The Holter Monitor report, issued 
over Dr. Franklin's signature, is undated, but it reflects 
that the results suggested five episodes of supraventricular 
tachycardia, frequent premature atrial contractions, and 
occasional premature ventricular contraction.  The report 
recommended a regimen of Atenolol 25 qd.

Dr. Franklin's July 2003 note reflects that the veteran 
presented at an emergency room in April 2003 with complaints 
of substernal chest pain.  Examination revealed abnormal 
auscultation of the heart due to a dull mid-systolic click.  
Dr. Franklin noted Atenolol as treatment for the noted 
symptoms.  Also noted was that the veteran's mitral valve 
prolapse had manifested with palpitations and headaches, 
and he was to continue avoiding caffeine.  Dr. Franklin noted 
the WPW had manifested paroxysmal atrial tachycardia with 
palpitations.

The September 2003 VA fee-basis examination report reflects 
that the veteran related that he had experienced chest pain 
and shortness of breath while climbing stairs and when 
carrying more than 30 pounds.  He also experienced fatigue 
and dizziness on occasion with the chest pain.  He 
experienced flare-ups on and off about five times a week 
where his chest pain lasted about one minute.  He also 
related that medication and further testing was slated for 
him, and that he was scheduled for an arrhythmia study.  The 
examiner pointed out that examination of the veteran's heart 
was normal.  The EKG ordered revealed an incomplete right 
bundle-branch block with some inferior septal ST-T wave 
changes, possibly due to myocardial ischemia.  As a result, a 
stress echocardiogram was ordered.  But that test report 
shows the results were negative for exercise-induced 
myocardial ischemia and arrhythmia.  Consequently, the 
examiner rendered no diagnosis due to no pathology having 
been revealed on the stress echocardiogram.

In adjudicating the veteran's claim for a heart condition, 
the RO took note of Dr. Franklin's records, but ultimately 
determined the results of the VA examination were definitive 
and, therefore, denied the claim.

However, as mentioned, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  While the Board is not free to 
ignore the opinion of a treating physician, it is free to 
discount the credibility of that physician's statement. See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).

The Board finds no patent conflict between Dr. Franklin's 
findings and those of the VA fee-basis examiner.  Initially, 
the Board notes that, for unstated reasons, the September 
2003 RO examination request form specifically reflects that 
the claims file was not to be sent to the fee-basis examiner.  
So presumably he did not have the benefit of considering the 
veteran's relevant medical history, including especially the 
pertinent symptoms he had experienced during service.  And 
while it is not always required that the VA examiner review 
the service medical records, this is necessary when required 
to ensure a fully informed examination or to provide an 
adequate basis for the examiner's findings and conclusions.  
See VAOPGCPREC 20-95 (July 14, 1995).

The veteran's completed release for Dr. Franklin's records 
was received in May 2003, but the RO letter which requested 
the records is dated just three days prior to the fee-basis 
examination.  So perhaps that at least explains why 
Dr. Franklin's records may not have been considered by the VA 
fee-basis examiner, and these records included the results of 
tests that he had ordered.  In any event, even after 
receiving the veteran's substantive appeal (VA Form 9), 
completing the steps he had to take to have the Board hear 
his case, the RO only arranged for him to undergo another 
examination of his right shoulder - not heart.  So the 
deficiencies in the prior examination, including insofar as 
not having the benefit of his medical treatment records from 
during service and since (by Dr. Franklin), were never 
remedied.

The Board discerns no reason to discount or disregard Dr. 
Franklin's findings and diagnoses, especially in light of the 
fact that he also considered the results of a Holter Monitor 
test, which the fee-basis examiner did not order - perhaps 
due to the negative results of the September 2003 stress 
echocardiogram.  Thus, at worse, the Board deems the state of 
the evidence to be in relative equipoise, but only as to 
whether the veteran manifests a current heart disorder or 
whether it manifested to a compensable degree of at least 10 
percent within one year of his separation from service.  See 
38 C.F.R. §§ 3.307, 3.309(a).  He receives the benefit of the 
doubt in these situations.  38 C.F.R. § 3.102.

This much is clear, the veteran manifested heart-related 
symptoms prior to his separation from military service, and 
indeed he again sought treatment for them within five months 
of his discharge.  Moreover, there has been continuity of 
symptomatology during the years since, so service connection 
is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).  
See, too, Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).


ORDER

The claim for an initial rating higher than 10 percent for 
the right (major) shoulder disorder is denied.

However, the claim for service connection for a heart 
disorder, inclusive of mitral valve prolapse and WPW, is 
granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


